Citation Nr: 1116653	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  04-20 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1990 to September 1994 and from September 1998 to February 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2002 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2010, the Veteran testified at a personal hearing before the undersigned, via video-conference.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although aware of the delay that will result, the Board finds that a remand of the appeal is necessary.  A review of the record indicates that further development of the claims is necessary.

First, the Board observes that the Veteran testified to receiving VA and private treatment which is not represented in the medical records in the claims file and that these records reflected current diagnoses of low back and left knee disorders.  The Veteran was afforded 30 days to produce the records, and in February 2011 a few pages of VA treatment records were received from him.  However, these records are dated in April 2006 and April 2010 only.  The Veteran indicated that he receives treatment at the Liberal VA clinic, which is part of the Wichita VA medical facility, which suggests that there may be more records available than those submitted.    Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, a remand is necessary so that outstanding VA treatment records from within the Wichita VA medical facility may be obtained.  Additionally, while the claim is in remand status, the Veteran should be asked to identify and authorize release of any relevant private treatment records that have not yet been submitted. 

Finally, the Board determines that another VA examination to assess the existence and etiology of the Veteran's claimed low back and left knee disorders.  The Board observes that a VA examination was performed in November 2002, but that no diagnosable disabilities of the low back and left knee were found.  Nevertheless, the Board notes that the Veteran's service treatment records show complaints, treatment, and diagnoses with regard to both the low back and left knee, and the over eight years since the last VA examination is a considerable amount of time during which current disabilities could have developed.  Therefore, the Board determines that the Veteran should be afforded another VA examination with respect to both claims.  

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records for the Veteran from the Wichita VA medical center, to include, but not limited to the Liberal Clinic.  All requests and responses, positive and negative, should be associated with the claims file. 	

2. Ask the Veteran to identify all non-VA health care providers that have treated him for his claims on appeal since 2002.  If private providers are identified, the Veteran should be asked to complete a release form authorizing VA to request these treatment records.  If he does so, the RO should request these medical records, and the RO should specify that actual treatment records, as opposed to summaries, are needed.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.

3. After the above evidence is obtained, to the extent available, schedule the Veteran for a VA orthopedic examination in order to ascertain the existence and etiology of his claimed low back and left knee disorders.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

a.  Is it at least as likely as not (50 percent probability or greater) that any diagnosed low back disorder exhibited by the Veteran currently, i.e., at the time he filed his claim in August 2002 to the present, is related to a disease, event, or injury in military service?

b. Is it at least as likely as not (50 percent probability or greater) that any diagnosed left knee disorder exhibited by the Veteran currently, i.e., at the time he filed his claim in August 2002 to the present, is related to a disease, event, or injury in military service?
		
A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion.  

4. After completing the above actions and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claims should be readjudicated, to include all evidence received since the March 2004 statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

